Citation Nr: 1208269	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether there is new and material evidence to reopen a claim of entitlement to service connection for a skin condition as a result of exposure to herbicides.

2. Whether there is new and material evidence to reopen a claim of entitlement to service connection for a psychophysiologic GI reaction, also claimed as a nervous disorder.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection arthritis.

5. Entitlement to service connection for hiatal hernia, claimed as a stomach disorder.

6. Entitlement to service connection esophagitis, secondary to hiatal hernia.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for bilateral tinnitus.

9. Entitlement to service connection for a cervical disability.

10. Entitlement to service connection for a low back disability.

11. Entitlement to service connection for bilateral knee disability.

12. Entitlement to service connection for bilateral foot disability.

13. Entitlement to service connection for hypertension as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

The Board recognizes the Veteran military service included combat service in Vietnam and was awarded the Combat Infantry Badge, the Vietnam Service Medal, the Vietnam Campaign Medal with 60 device, the National Defense Service Medal, among others. 

The Board also notes that the Veteran's December 1966 Report of Medical History (created prior to entrance into service) was recently translated from Spanish into English.  The English translation erroneously dated the examination as taken place in December 1968.  The original document (in Spanish) reported the examination to have taken place in December 1966.  Therefore, the Board will refer to this report as the December 1966 Report of Medical History discussed below in the REMAND portion of this decision. 

The request to reopen claims of entitlement to service connection for a skin condition and a psychophysiologic GI reaction, also claimed as a nervous disorder, are being granted herein, and the merits of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

The issues of entitlement to service connection for a cervical disability; a low back disability; hiatal hernia, claimed as a stomach disorder; esophagitis, secondary to hiatal hernia; bilateral hearing loss; bilateral tinnitus; bilateral knee condition; bilateral foot condition; a skin disorder, and hypertension, as a result of exposure to herbicides, are also addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1. A claim of service connection for skin disorder was previously denied by the RO in December 1970.  The Veteran was notified of this decision and of his appellate rights.  He did not timely appeal. 

2. Evidence received since the December 1970 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a skin disorder.

3. A claim of service connection for a psychophysiologic GI reaction also claimed as a nervous disorder, was previously denied by the RO in December 1970. The Veteran was notified of this decision and of his appellate rights.  He did not timely appeal. 

4. Evidence received since the December 1970 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a psychophysiologic GI reaction, also claimed as a nervous disorder.

5. The preponderance of the competent evidence shows that the Veteran does not have a current diagnosis of erectile dysfunction.

6. The preponderance of the competent evidence shows that the Veteran does not have a current diagnosis of arthritis.


CONCLUSION OF LAW

1. The December 1970 RO decision denying service connection for  a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2. Since the December 1970 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. The December 1970 RO decision denying service connection for a psychophysiologic GI reaction, also claimed as a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4. Since the December 1970 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a psychophysiologic GI reaction, also claimed as a nervous condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

6. The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004).  Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006). 

Here, the duty to notify was satisfied by a notice letter sent to the Veteran in August 2008.  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also explained to the Veteran why his claims for service connection for a skin disorder and psychophysiologic GI reaction were previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The August 2008 also notified the Veteran regarding disability evaluations and effective dates. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sough, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  The RO collected the Veteran's outpatient treatment records as will be discussed below.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board recognizes that the Veteran was not afforded a VA examination for his claims for erectile dysfunction and arthritis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claims because there is no evidence to satisfy the first or second McLendon criteria discussed above.  Specifically, there is no evidence establishing that the Veteran has a current disability (i.e. erectile dysfunction and arthritis) or suffered an injury during active duty.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claims cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examinations.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing VA examinations.  Consequently, the duty to notify and assist has been met. 

New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of service connection for a psychophysiologic GI reaction and a skin disorder.

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A claim of entitlement to service connection for a psychophysiologic GI reaction and a skin disorder was denied in December 1970 rating decision.  The RO determined that the Veteran's psychophysiologic GI reaction existed prior to service.  No clear reason was given for the denial of the skin disorder claim.  The Veteran did not appeal.  Therefore, the December 1970 rating decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The Veteran submitted new claims of service connection for psychophysiologic GI reaction and a skin condition in August 2008 and was denied by the RO in January 2009.  The Veteran timely appealed this decision.

According to the evidence submitted since the December 1970 RO decision, the Veteran stated his skin condition and nervous condition resulted from his combat service in Vietnam and have continued since separation.  Specifically, the Veteran contends that this skin condition is the result of exposure to herbicides in Vietnam. 

The medical evidence above is "new" because it was not previously considered by the Board and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran's conditions are related to his military service, which was the reason service connection was denied previously.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Here, as will be discussed in further detail in the REMAND section below, the newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a). 

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which become manifest to a compensable degree within a prescribed period after discharge from service (one year), even though there is no evidence of such disease during the period of service, provided the Veteran had active service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that he is entitled to service connection for erectile dysfunction and arthritis as a result of his military service. 

The Veteran's service treatment records fail to demonstrate that he was diagnosed with any chronic disabilities of erectile dysfunction or arthritis during active military service.  In the August 1969 Report of Medical History prior to separation, the Veteran denied arthritis or rheumatism, and no indication of erectile dysfunction.  The Veteran treatment record are also absent of any complaint, treatment, or diagnosis of erectile dysfunction or arthritis.

From a review of the post-service treatment records, the Board does not find any complaint, treatment, or diagnosis of a current erectile dysfunction or arthritis. 

Based on the evidence of record, the Board determines that the evidence weighs against the Veteran's claims for service connection for erectile dysfunction and arthritis.  In particular, the absence of a current diagnosed disability and a nexus opinion in the post-service medical treatment records, weighs against the claims. 

Therefore, as there is no competent and probative evidence demonstrating that the Veteran has a current diagnosis of erectile dysfunction or arthritis, service connection for such disorders are not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes the Veteran's contentions that he has these conditions as a result of his military service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his alleged disabilities, his opinion is outweighed by the lack of competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no findings of current disabilities of erectile dysfunction or arthritis) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced, any contentions by the Veteran that he currently has erectile dysfunction and arthritis related to active service is outweighed by the competent medical evidence of record.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction and arthritis.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

As new and material evidence has been received, the claim for entitlement to service connection skin condition as a result of exposure to herbicides, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection psychophysiologic GI reaction, also claimed as a nervous disorder, is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection arthritis is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran claims service connection for a cervical disability; a low back disability; bilateral knee disability; bilateral foot disability; hiatal hernia, claimed as a stomach disorder; esophagitis, secondary to hiatal hernia; hypertension as a result of exposure to herbicides; a skin disorder as a result of exposure to herbicides; a psychophysiologic GI reaction also claimed as a nervous disorder; bilateral hearing loss; and bilateral tinnitus.

As stated above, service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136  (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371  (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Board notes that according the Veteran's service treatment records, he complained of several conditions.  His December 1966 Report of Medical examination noted mild pes planus.  In October 1967, the Veteran complained of, and was treated for "flat feet creating in pain in legs" and an examination revealed bilateral pes planus.  

Regarding his back pain, the Veteran stated in the December 1966 Report of Medical History that he has pain in his back when doing exercises and has had difficulty keeping a job due to his back pain.  The Board notes that other than this complaint regarding his back, there is no evidence he received treatment for any back pain in service.  In the August 1969 Report of Medical History, the Veteran reported no "back trouble of any kind."  

The December 1966 Report of Medical History also revealed the Veteran complained of a hearing disorder, fatiguing respiration, chest pain or oppression, palpitations, a stomach disorder, excessive worries, and nervous disorders. 

The August 1969 report also revealed the Veteran complained of a "trick" or locked knee, depression or excessive worry, and boils.  However, as with his back pain, there is no evidence within the service treatment records the Veteran was treated for any knee conditions or mental health disorders.  

In addition, there is no evidence the Veteran complained of, or was treated for, hiatal hernia, esophagitis, hypertension, psychophysiological GI reaction, or bilateral tinnitus.

According to the post-service treatment records, the Veteran has not received treatment for or complained of any current cervical disability, low back disability, bilateral knee disability, or bilateral foot disability, skin disorder, psychophysiologic GI reaction (or a nervous disorder), bilateral hearing loss, or bilateral tinnitus. 

However, the Veteran does have a current diagnosis of hiatal hernia and esophagitis.  In October 2000, the Veteran was diagnosed by a private physician, Dr. M. V. S., who determined there was evidence of grade II esophagitis and the presence of a small hiatal hernia.  There is also evidence the Veteran has been diagnosed with hypertension as he was treated with Avapro (high blood pressure medication) in March 1998 and February 2003.  No opinion was given was to the etiology of the Veteran's conditions or whether any condition was aggravated during his military service.

Regarding his nervous disorder, private treatment records indicate the Veteran was treated with Avapro, medication used to treat anxiety and panic disorders, in March 1998.

Regarding the Veteran's claim for tinnitus and hearing loss, although a hearing disorder was alluded to in the December 1966 Report of Medical History, the Board finds the Veteran's statements and lay evidence credible that he was exposed to loud noise during his military service as a light weapons infantryman.  In addition, the Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing hearing loss and tinnitus credible and consistent with the nature and circumstances of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).

Finally, the Board recognizes the Veteran's argument that his skin disorder and hypertension is the result of herbicide exposure during service.  Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service (with the exception of certain diseases, such as chloracne or another acneform disease consistent with chloracne - which must manifest within a year of discharge), in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Therefore, the Board finds that given the evidence within the Veteran's service treatment records for complaints and/or treatment for several of the Veteran's claims, current diagnosis and/or treatment within the post-service treatment records, and the Veteran's lay statements, further development of the case is necessary in order to give the Veteran every consideration with respect to the present appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist to identify current bilateral feet and knee disabilities and provide an opinion on the etiology of each disability.

Specifically, as the Veteran was diagnosed with bilateral pes planus during service, the examiner is asked to determined, should a diagnosis of pes planus is verified, whether it constitutes a congenital or developmental defect, as opposed to a congenital disease.  If it is a defect, opine whether a superimposed disability became manifested in service, and if so address the nature of that superimposed disability.  The examiner should then opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disability developed in service or is otherwise causally related to service; or, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability). 

If the examiner considers the Veteran's bilateral pes planus to be a disease rather than a congenital or developmental defect, then the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the bilateral pes planus, having existed prior to service, was aggravated (permanently increased in severity) during service; or, in the alternative, whether such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability). 

The examiner should also provide an opinion as to whether it is at least as likely as not that a knee disability was incurred in or aggravated by service.  

In particular, the examiner should consider and comment upon the Veteran's complaints of pain in the feet and knees during service.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The rationale for the opinions expressed should be explained in the examination report. 

However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for a VA examination with the appropriate specialist to identify any cervical and low back disabilities, and render an opinion, with supporting rationale, as to whether any current spine disorders are at least as likely as not (i.e., to at least a 50-50 degree of probability) caused or aggravated by his military service.  

In particular, the examiner should consider and comment upon the Veteran's complaints of back pain upon entrance into service as indicated in the December 1966 Report of Medical History.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The rationale for the opinions expressed should be explained in the examination report. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for a VA examination with the appropriate specialist to identify any hiatal hernia and esophagitis diagnosis.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed hiatal hernia and esophagitis had its onset during active service or is related to any in-service disease, event, or injury. 

If the examiner determined the Veteran's hiatal hernia is etiologically related to service, provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's esophagitis is secondary to, and/or aggravated, by his hiatal hernia. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  Furthermore, the examiner should also discuss the Veteran's lay statements when discussing the offered opinion.  The rationale for the opinions expressed should be explained in the examination report. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any diagnosed skin disorder.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's skin disorder is related to (specifically, as a result of herbicide exposure in Vietnam) or has been aggravated by this military service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

Additionally, the examiner should consider and address the Veteran's service and post-service treatment records, namely the Veteran's August 1969 Report of Medical History reporting boils.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any diagnosed psychophysiologic GI reaction, also claimed as a nervous disorder, and the examiner is asked to state whether it is at least as likely or not (i.e., to at least a 50-50 degree of probability) that any diagnosis is etiologically related to, or aggravated by, service.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The rationale for the opinions expressed should be explained in the examination report. 

Additionally, the examiner should consider and address the Veteran's service treatment records, VA treatment records, including all prior VA examination records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

6. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any diagnosed ear disorder, specifically hearing loss and tinnitus, and the examiner is asked to state whether it is at least as likely or not (i.e., to at least a 50-50 degree of probability) that any bilateral hearing loss and/or tinnitus diagnosed is etiologically related to, or aggravated by, his military service.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The rationale for the opinions expressed should be explained in the examination report. 

Additionally, the examiner should consider and address the Veteran's service treatment records, VA treatment records, including all prior VA examination records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

7. Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his diagnosed hypertension, as a result of herbicide exposure.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension is related to (specifically, as a result of herbicide exposure in Vietnam) or has been aggravated by this military service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

Additionally, the examiner should consider and address the Veteran's service treatment records, VA treatment records, including all prior VA examination records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

8. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


